BENNETT, Judge,
dissenting:
I respectfully dissent. The court now vacates its prior opinion which was based on a breach of trust theory. As pointed out in my dissent to the opinion of February 21, 1979, 219 Ct. Cl. 270, 594 F.2d 795 (1979), there was no express or implied trust to breach and the authority relied upon by the court was, in any event, not in point. The Supreme Court subsequently invalidated that authority. Now the court reaches the same result it did earlier by simply concluding that the Secretary of the Air Force abused his discretion in implementing the Missing Persons Act in plaintiffs case. Indeed, he did abuse his discretion in a most deplorable way, to plaintiffs great disadvantage. The character of his abuse was gross negligence, as the court well points out, in failing to evaluate the demands of plaintiffs faithless wife for access to his accumulating pay and allowances while he was a prisoner of war. Negligence, of course, is a tort. This court has no tort jurisdiction. The statute, 28 U.S.C. § 1491 (1976), makes this explicit, as does a long unbroken line of our decisions. Torts, where the United States Government is concerned, are governed by the terms of the Tort Claims Act which defines the circumstances under which tort claims can and cannot be properly asserted against the Government. For instance, 28 U.S.C. § 2680 (1976) prohibits certain claims:
(a) Any claim based upon an act or omission of an employee of the Government, exercising due care, in the execution of a statute or regulation, whether or not such statute or regulation be valid, or based upon the exercise or performance or the failure to exercise or perform a discretionary function or duty on the part of a federal agency or an employee of the Government, whether or not the discretion involved be abused.
*****
O') Any claim arising out of the combatant activities of the military or naval forces, or the Coast Guard, during time of war.
(k) Any claim arising in a foreign country.
*323It is clear from the foregoing that plaintiff cannot recover in a federal court on the claim he has presented. Certainly he is not entitled to recover in this court. "Congress has always withheld from this court and from the Tucker Act original jurisdiction over tort claims against the Government.” Eastport S.S. Corp. v. United States, 178 Ct. Cl. 599, 609, 372 F.2d 1002, 1010 (1967). In United States v. Neustadt, 366 U.S. 696, 705 (1961), the Supreme Court reversed the United States Court of Appeals for the Fourth Circuit which had ruled that "if the government assumes a duty and negligently performs it, a party injured thereby may recover damages from the United States.” 281 F.2d 596, 599 (4th Cir. 1960). The Government’s offense in that case was one of negligent misrepresentation in the making of a careless real estate appraisal. See also Palcic v. United States, 218 Ct. Cl. 754 (1979). The law of the land was succinctly stated in Feres v. United States, 340 U.S. 135, 141 (1950), when the Supreme Court said: "We know of no American law which ever has permitted a soldier to recover for negligence, against either his superior officers or the Government he is serving.”
Nowhere in the cases, in the statutes, or in Air Force regulations has the court identified any authority to surmount the obstacles created by the statutes quoted above explicitly barring tort claims against the Government by members of the military service. If plaintiff has any remedy it would properly be to seek from Congress a private relief bill or a congressional reference under 28 U.S.C. § 2509 (1976). Congress could have created a money liability arising from abuse of the Secretary’s discretion, but it chose not to do so. Without such a command there is no entitlement which can be addressed by this court. This is a fatal weakness in plaintiffs claim. Nowhere does a statute or regulation expressly or by implication establish a right that plaintiff be paid anything arising from such circumstances as these. On the contrary, as we have seen, the Tort Claims Act flatly bars claims arising from the discretionary function "whether or not the discretion involved be abused.” An additional bar applies expressly to claims arising from military activity. Plaintiff has not stated a claim on which the court can grant relief. Nor do *324we have jurisdiction of such a claim. The only suits where we have jurisdiction to grant a money judgment are those in which plaintiff has paid money over to the Government, directly or in effect, and seeks return of all or part thereof, or where he alleges that the particular provision of law relied upon grants him, expressly or by implication, a right to be paid a certain sum. Here the express direction of the law bars the claim. United States v. Testan, 424 U.S. 392 (1976); Austin v. United States, 206 Ct. Cl. 719, cert, denied, 423 U.S. 911 (1975); Eastport S.S. Corp. v. United States, supra.
Alternatively, if the abuse of discretion which the majority relies upon does not amount to negligence, then the plaintiff has still failed to state a claim upon which relief can be granted. There is simply no judicially enforceable obligation to the plaintiff which has been breached.
The majority appears to rely heavily upon the Air Force policy of "discontinuing] allotments in the event of proved marital misconduct,” but such a policy does not create an obligation which can be enforced by plaintiff. In any event, the Air Force policy (in the majority’s own words) required "a written complaint * * * against the dependent, with documentary substantiation.” Institution of such a policy was a legitimate exercise of the Secretary’s discretion, and protects the privacy interests of the dependents by limiting Government intervention into their private lives. Therefore, that policy provides no support for the majority’s position because the facts of this case are outside the scope of that legitimate policy.
The Missing Persons Act did not provide solely for the protection of the plaintiffs interests. Rather, the Act provides for discretionary disbursements by the Secretary "when he considers it in the interest of the member, his dependents or the United States.” 37 U.S.C. § 553(e) (1976). There can be no doubt that allotments to the plaintiffs children were in the interest of the plaintiff, his children and the United States. The care and maintenance of those children no doubt required the supervision of the children by their mother (even if she was an unfaithful wife), and in order to insure such supervision an additional allotment to the wife may have been required.
*325While the Secretary may have abused his discretion in a most deplorable way in failing to remain conscious of his obligation to protect the interests of the plaintiff, it is not clear that he committed a wrong to plaintiff for which we can grant relief. It would be inappropriate and unjustified . for this court to second-guess the Secretary in this case. The remand proposed by the majority will require this court to second-guess the Secretary’s discretionary determination of what portion of plaintiffs salary was necessary to support his four children. Such a determination is not subject to measurement against any statutory or regulatory standard. On the facts of this case, plaintiff simply does not have a judicial remedy.
If the plaintiff cannot recover for negligent performance of a discretionary function on the part of the Government, United States v. Neustadt, supra, it makes no sense to allow that plaintiff to recover when the action is classified as less than negligence, i.e., simply an abuse of discretion. Plaintiff cannot recover any portion of his salary which the Government, in the exercise of its discretion and on the authority of the Missing Persons Act, paid to his dependents.
The circumstances of Colonel Cherry’s case present a poignant appeal for judicial activism such as the court exhibits here. But, there is just not a judicial remedy for each and every wrong that takes place in our society. When there are wrongs that should have remedies, they are sometimes, as here, matters for legislative discretion. This is particularly true where Congress has by public law withheld a legal basis for recovery and has, moreover, limited the jurisdiction of this court to handle particular types of cases. Wrongs without judicial remedy are ghosts in the law which the court now would slay with weapons not given to it but belonging to others vested with the exercise of political judgments.